                             Case 2:20-cv-00769-KJD-DJA Document 36
                                                                 35 Filed 11/20/20
                                                                          11/19/20 Page 1 of 5




                         1   LYSSA S. ANDERSON
                             Nevada Bar No. 5781
                         2   RYAN W. DANIELS
                             Nevada Bar No. 13094
                         3   KRISTOPHER J. KALKOWSKI
                             Nevada Bar No. 14892
                         4   KAEMPFER CROWELL
                             1980 Festival Plaza Drive, Suite 650
                         5   Las Vegas, Nevada 89135
                             Telephone: (702) 792-7000
                         6   Fax:        (702) 796-7181
                             landerson@kcnvlaw.com
                         7   rdaniels@kcnvlaw.com
                             kkalkowski@kcnvlaw.com
                         8
                             Attorneys for Defendants
                         9   Las Vegas Metropolitan Police Department,
                             Fred Merrick; and Lora Cody
                      10
                                                                 UNITED STATES DISTRICT COURT
                      11
                                                                     DISTRICT OF NEVADA
                      12
                             KEYHERRA GREEN ,                                    Case No.   2:20-cv-00769-KJD-DJA
                      13
                                                   Plaintiff,
                      14     vs.                                                       STIPULATION TO EXTEND
                                                                                             DISCOVERY
                      15     LAS VEGAS METROPOLITAN POLICE
                             DEPARTMENT; FRED MERRICK; LORA                                    (First Request)
                      16     CODY; and DOES 1-10, inclusive,

                      17                           Defendants.

                      18
                                        IT IS HEREBY STIPULATED AND AGREED between the parties that the discovery
                      19
                             cut-off date of February 8, 2021, be continued for a period of sixty (60) days up to and including
                      20
                             April 9, 2021, for the purpose of allowing the parties to complete written discovery, disclose
                      21
                             expert witnesses, and take depositions of the parties.
                      22
                             ///
                      23
                             ///
                      24

   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
                             2683251_1.docx 6943.212
Las Vegas, Nevada 89135
                                                                                                                     Page 1 of 5
                             Case 2:20-cv-00769-KJD-DJA Document 36
                                                                 35 Filed 11/20/20
                                                                          11/19/20 Page 2 of 5




                         1        I.      DISCOVERY COMPLETED TO DATE

                         2                The parties have exchanged their initial Rule 26 Disclosures: by LVMPD Defendants on

                         3   August 10, 2020; by Defendant NaphCare on August 24, 2020; and by Plaintiff on August 26,

                         4   2020. LVMPD Defendants have also provided their first supplemental Rule 26 Disclosures to

                         5   Plaintiff; disclosing nearly 1000 pages of documents, photographs and videos relating to a

                         6   homicide investigation.        LVMPD Defendants and Defendant NaphCare have responded to

                         7   Plaintiff’s First Interrogatories, Requests for Admissions and Requests for Production of

                         8   Documents.

                         9       II.      DISCOVERY YET TO BE COMPLETED

                      10               The LVMPD Defendants and Defendant NaphCare are currently preparing their initial

                      11     written discovery requests to Plaintiff.             The LVMPD Defendants may serve third-party

                      12     subpoenas. The parties will retain and disclose expert reports and any necessary rebuttal expert

                      13     disclosures. The depositions of the parties and experts will be taken.

                      14     III.         REASONS WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED

                      15                  The parties have been diligent in conducting discovery in this matter. However, the

                      16     allegations in this case concern a matter in which Plaintiff alleges she was wrongfully arrested

                      17     for homicide in 2018. As such, there are complex issues about a nearly three year old homicide

                      18     investigation, the arrest of Plaintiff and the later arrest of another suspect.                     It has taken

                      19     considerable time to gather the materials related to the case and then determine which materials

                      20     could be disclosed pertaining to third-parties1. Because of the complexity of this case additional

                      21     time is needed to complete discovery. Additionally, Plaintiff filed a Motion for leave to file

                      22     Second Amended Complaint on 11/9/2020 which will be refiled pursuant to a stipulation adding

                      23
                             1
                                It the position of the LVMPD Defendants that certain documents related to the investigation and later arrest of a
                      24
                             third-party suspect cannot be disseminated pursuant to NRS 179A.
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
                             2683251_1.docx 6943.212
Las Vegas, Nevada 89135
                                                                                                                                     Page 2 of 5
                             Case 2:20-cv-00769-KJD-DJA Document 36
                                                                 35 Filed 11/20/20
                                                                          11/19/20 Page 3 of 5




                         1   three individual NaphCare affiliated Defendants.

                         2              PROPOSED EXTENDED DEADLINES

                         3              The parties respectfully request this Court enter an order as follows:

                         4              (A)        Discovery Deadline.

                         5              The current discovery cut-off date of February 8, 2021, should be extended for a period

                         6   of sixty (60) days, up to and including April 9, 2021.

                         7              (B)        Experts and Rebuttal Experts.

                         8              The parties shall disclosed expert reports sixty (60) days before the close of discovery on

                         9   or before February 8, 2021. The parties will disclose rebuttal experts thirty (30) days prior to the

                      10     close of discovery, or by March 10, 2021.

                      11                (C)        Dispositive Motions.

                      12                All pretrial motions, including but not limited to, discovery motions, motions to dismiss,

                      13     motions for summary judgment, and all other dispositive motions shall be filed and served no

                      14     later than thirty (30) days after the close of discovery, or by May 10, 2021.

                      15                (D)            Motions in Limine/Daubert Motions.

                      16                Under LR 16-3(b), any motions in limine, including Daubert motions, shall be filed and

                      17     served 30 days prior to the commencement of Trial. Oppositions shall be filed and served and

                      18     the motion submitted for decision 14 days thereafter. Reply briefs will be allowed only with

                      19     leave of the Court.

                      20                (E)        Pretrial Order.

                      21                Pursuant to LR 26(1)(e)(5), the Joint Pretrial Order shall be filed with this Court no later

                      22     than thirty (30) days after the date set for filing dispositive motions, or by June 9, 2021, unless

                      23     dispositive motions are filed, in which case the date for filing the Joint Pretrial Order shall be

                      24     suspended until 30 days after the decision on the dispositive motions or further order of this

   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
                             2683251_1.docx 6943.212
Las Vegas, Nevada 89135
                                                                                                                          Page 3 of 5
                             Case 2:20-cv-00769-KJD-DJA Document 36
                                                                 35 Filed 11/20/20
                                                                          11/19/20 Page 4 of 5




                         1   Court. The disclosures required by Fed. R. Civ. P. 26(a)(3) and any objections shall be included

                         2   in the final pretrial order.

                         3              (F)        Extensions or Modification of the Discovery Plan and Scheduling Order.
                                                                   26-3
                         4              In accordance with LR 26-4, applications to extend any date set by the discovery plan,

                         5   scheduling order, or other order must, in addition to satisfying the requirements of LR 6-1, be

                         6   supported by a showing of good cause for the extension. All motions or stipulations to extend a

                         7   deadline set forth in a discovery plan shall be received by the Court not later than 21 days before

                         8   the expiration of the subject deadline. A request made after the expiration of the subject deadline

                         9   shall not be granted unless the movant demonstrates that the failure to set was the result of

                      10     excusable neglect. Any motion or stipulation to extend a deadline or to reopen discovery shall

                      11     include:

                      12                (a)        A statement specifying the discovery completed;

                      13                (b)        A specific description of the discovery that remains to be completed;

                      14                (c)        The reasons why the deadline was not satisfied or the remaining discovery was

                      15     not completed within the time limits set by the discovery plan; and

                      16                (d)        A proposed scheduled for completing all discovery.

                      17     ///

                      18     ///

                      19     ///

                      20     ///

                      21     ///

                      22     ///

                      23     ///

                      24     ///

   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
                             2683251_1.docx 6943.212
Las Vegas, Nevada 89135
                                                                                                                           Page 4 of 5
                             Case 2:20-cv-00769-KJD-DJA Document 36
                                                                 35 Filed 11/20/20
                                                                          11/19/20 Page 5 of 5




                         1              This request for an extension is made in good faith and joined by all the parties in this
                                                                                 26-3
                         2   case. The Request is timely pursuant to LR 26-4. Trial is not yet set in this matter and

                         3   dispositive motions have not yet been filed. Accordingly, this extension will not delay this case.

                         4   Moreover, since this request is a joint request, neither party will be prejudiced. The extension

                         5   will allow the parties the necessary time to complete discovery.

                         6              DATED this 19th day of November, 2020.

                         7   KAEMPFER CROWELL                                     PETER GOLDSTEIN LAW CORP

                         8   By:       /s/ Lyssa S. Anderson                      By:   /s/ Peter Goldstein
                                       LYSSA S. ANDERSON                                Peter Goldstein
                                       Nevada Bar No. 5781                              Nevada Bar No. 6992
                         9             RYAN W. DANIELS                                  10161 Park Run Dr., Ste. 150
                                       Nevada Bar No. 13094
                      10               1980 Festival Plaza Drive                        Las Vegas, NV 89145
                                       Suite 650                                        – and –
                      11               Las Vegas, Nevada 89135                          MALCOM P. LAVERGNE & ASSOC.
                                       Attorneys for Defendant                          Malcom P. LaVergne
                      12               Las Vegas Metropolitan Police                    Nevada Bar No. 10121
                                       Department, Fred Merrick; and                    400 S. Fourth St.
                      13               Lora Cody                                        Las Vegas, NV 89101
                                                                                        Attorneys for Plaintiff
                      14
                             LEWIS BRISBOIS BISGAARD & SMITH
                      15
                             By:       /s/ Katherine J. Gordon
                      16               S. Brent Vogel, Esq.
                                       Nevada Bar No. 6858
                      17               Katherine J. Gordon, Esq.
                                       Nevada Bar No. 5813
                      18               6385 S. Rainbow Blvd. Suite 600
                                       Las Vegas, NV 89118
                      19               Attorney for Defendant
                                       NaphCare, Inc.
                      20

                      21                IT IS SO ORDERED.
                                                    20th day of November, 2020.
                                        DATED this _______
                      22

                      23

                      24                                                       UNITED
                                                                               UNITED STATES
                                                                                      STATESDISTRICT COURT
                                                                                             MAGISTRATE    JUDGE
                                                                                                        JUDGE

   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
                             2683251_1.docx 6943.212
Las Vegas, Nevada 89135
                                                                                                                       Page 5 of 5
